EXHIBIT 21 ARTESIAN RESOURCES CORPORATION AND SUBSIDIARY COMPANIES Subsidiaries of Registrant The following list includes the Registrant and all of its subsidiaries as of December 31, 2007.The voting equity interests of each company shown is owned, to the extent indicated by the percentage, by the company immediately above, which is not indented to the same degree.All subsidiaries of the Registrant appearing in the following table are included in the consolidated financial statements of the Registrant and its subsidiaries. Name of Company State of Incorporation Percentage of Voting Equity Interests Owned Artesian Resources Corporation Delaware Artesian Water Company, Inc. Delaware 100 Artesian Water Pennsylvania, Inc. Pennsylvania 100 Artesian Water Maryland, Inc. Maryland 100 Artesian Development Corporation Delaware 100 Artesian Wastewater Management, Inc. Delaware 100 Artesian Utility Development, Inc. Delaware 100 AquaStructure Delaware, L.L.C. Delaware 33 1/3 ARTESIAN RESOURCES CORPORATION SCHEDULE II - VALUATION AND QUALIFYING ACCOUNTS Additions Balance at Beginning Of Period Charged to Costs and Expenses Charged to Other Accounts Deductions Balance at End of Period Classification For the Year Ended December 31, 2007 Valuation allowance for deferred tax assets $121,000 $33,000 $88,000 For the Year Ended December 31, 2006 Valuation allowance for deferred tax assets $323,000 $202,000 $121,000 For the Year Ended December 31, 2005 Valuation allowance for deferred tax assets $482,000 $159,000 $323,000
